Citation Nr: 1013077	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-29 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to service connection for a neck disability, 
as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1966 to April 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and April 2006 rating 
decisions of the Department of Veterans Affairs Regional 
Office in Waco, Texas.

The Veteran submitted two VA Form 9 substantive appeals, in 
September 2005 and January 2007, both indicating that he 
wanted a hearing before the Board at the VA Central Office.  
However, in a February 2010 statement, the Veteran withdrew 
his hearing request.  See 38 C.F.R. § 20.702(e) (2009). 
Accordingly, the Board may proceed. 

In an October 2009 statement, the Veteran stated that he 
recently had been diagnosed with sleep apnea, which he felt 
was caused by his hypertension.  This appears to be a 
service connection claim for sleep apnea, as secondary to 
hypertension.

The issue of service connection for sleep apnea has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The issue of an initial compensable disability evaluation 
for hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence, overall, does not indicate that the 
Veteran has a neck disability related to service or a 
service-connected disability.

CONCLUSION OF LAW

Service connection for a neck disability is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in 
service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge 
from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  Disorders diagnosed after 
discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. 
Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  
38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome 
of this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 
439 (1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory 
provisions added by 38 C.F.R. § 3.310(b) simply conform VA 
regulations to the court's decision, the holding of which 
has been applicable during the entire period of this appeal.

The Veteran claims that he has a current neck disability as 
the result of diabetes mellitus.

The Board has addressed this claim on a direct and secondary 
basis.  The first requirement for any service connection 
claim is the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  The RO obtained 
VA outpatient treatment records through August 2008.  The 
evidence indicates infrequent complaints of neck pain and 
numbness, with the first complaints beginning upon filing a 
service connection claim for "poor circulation to the neck" 
in May 2002.  A September 2005 VA treatment record assessed 
degenerative joint disease of the spine pursuant to 
complaints of neck pain.  An October 2007 VA examination 
included a diagnosis of spine pain in the cervical area.

Based on the above, the evidence shows a questionable 
current neck disability, providing some evidence for this 
claim. 

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service 
connected.  38 C.F.R. § 3.310(a).  The Veteran is service 
connected for: post-traumatic stress disorder at 50 percent 
disabling; hiatal hernia at 30 percent disabling; bursitis 
and tendonitis of the right shoulder with degenerative joint 
disease of the acromioclavicular joint at 20 percent 
disabling; type II diabetes mellitus at 20 percent 
disabling; allergic rhinitis at 10 percent disabling; 
peripheral neuropathy of both upper and both lower 
extremities and tinnitus at 10 percent disabling each; and 
bursitis and tendonitis of the left shoulder, bilateral 
hearing loss, hypertension, and erectile dysfunction, all 
noncompensably disabling.  The Veteran was also granted 
total disability resulting in individual unemployability 
effective August 1, 2007. 

The Board notes that the Veteran claimed service connection 
for a neck disability as secondary to diabetes mellitus, for 
which he is service connected.  Secondary service connection 
may therefore be granted for a disability proximately due to 
or the result of diabetes mellitus.  

The third requirement for establishing service connection is 
medical evidence that the claimed disability is proximately 
due to or the result of service.  To fulfill the burden of 
proof for service connection, the medical evidence must 
demonstrate that the current disability was at least as 
likely as not (a 50 percent probability) caused by, or a 
result of, service.  

The Board will address the contention of secondary service 
connection first.  

The post-service medical records include documentation of 
neck pain.  He has been diagnosed with degenerative joint 
disease of the spine in September 2005 pursuant to 
complaints of neck pain.  He has also been diagnosed with 
spine pain in the cervical area.  However, there is 
absolutely no reference to diabetes mellitus, or to any 
other service-connected disability, in any of the records 
concerning the neck.  Notably, the medical records are 
silent regarding any possible connection between any neck 
disability and the diabetes mellitus, or indeed any other 
physical ailment.  There is simply no indication that the 
Veteran's neck disability stems from any other physical 
problems, to include the service-connected disabilities or 
service.

The Veteran was afforded a VA general medical examination in 
October 2007.  The neck was normal on physical examination 
and there were no complaints of any problems.  Upon physical 
examination of the cervical spine, the examiner noted normal 
appearance with no heat, redness, swelling, or tenderness.  
Range of motion was full with no objective evidence of 
painful motion, spasms, weakness, or tenderness throughout 
the cervical spine.  The diagnosis was spine pain in the 
cervical area, with no reference whatsoever of any 
connection to diabetes mellitus.

The Veteran was previously afforded a VA medical examination 
in May 2003 pursuant to his service connection claim for 
diabetes mellitus.  The examination included no complaints 
regarding the neck.  Subsequent VA peripheral nerves 
examinations for complications of diabetes mellitus, in 
February 2005, February 2006, and August 2008, were 
similarly silent regarding any neck problems.

Simply stated, the Board finds that the post-service 
treatment records (overall) provide evidence against 
secondary service connection for this claim.  There is no 
indication in the medical records that the claimed neck 
disability is proximately due to or the result of any 
claimed disability and sufficient evidence against such a 
finding to outweigh the Veteran's statements.   

Turning to direct service connection, the service treatment 
records (STRs) include one complaint of neck pain in a 
November 1988 VA examination.  X-rays were negative.  There 
were no further complaints of neck pain in service, 
indicating an acute problem that resolved in service.  The 
service records provide limited evidence against this claim.

The post-service treatment records include complaints of 
pain and numbness to the neck beginning in May 2002 upon 
filing a service connection claim, over 12 years after 
separation from service.  The first complaint of neck pain 
in the treatment records after separation was in September 
2005.  The post-service records overall contain no 
indication that the claimed neck disability stems from 
service or any other physical problems.

Simply stated, the Board finds that the post-service 
treatment records (overall), and the service records provide 
evidence against this claim.  There is no medical indication 
that the claimed neck disability is proximately due to or 
the result of service or any claimed disability and 
sufficient evidence against such a finding.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a neck disability 
on a direct or secondary basis.  

Duties to notify and to assist

When addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in December 2004 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 
1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records through August 2008.  
The Veteran was afforded a VA examination in October 2007.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  


ORDER

Service connection for a neck disability is denied.


REMAND

In November 2009, VA received a statement from the Veteran 
dated October 2009 which stated, in pertinent part, "VA 
doctors have prescribed several blood pressure medications 
and have not controlled my hypertension.  I am presently 
taking four blood pressure medications and aspirin (81 mg) 
daily and the medications do not seem to be lowering my high 
blood pressure."

During the Veteran's most recent VA medical examination, in 
October 2007, the Veteran's hypertension was noted to be in 
good control under treatment with Lisinopril.  The Veteran's 
October 2009 statement appears to indicate that his 
condition may have worsened.  Therefore, the Veteran should 
be afforded a new VA examination to assess the current 
severity of his service-connected hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the 
Veteran's VA medical records from August 
2008 through the present not already 
included in the claims file.  

2.  The RO should request of the Veteran 
any private records not already included 
in the claims file, if any.

3.  The Veteran should be scheduled for a 
VA medical examination to determine the 
current severity of his hypertension.

4.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


